DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 74-88 are pending.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 29 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 88 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 74-87 are under examination.

Specification
The disclosure is objected to because of the following informalities: the specification contains sequences which are not identified by SEQ ID No. on pages 93, 101 and 103. 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136(a). In no case may an applicant extend the period for reply beyond the SIX MONTH statutory period. The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  The browser executable code is on page 33.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 75 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for treating rheumatoid arthritis in a subject comprising administering to the subject an antibody which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively.
The Specification discloses an antibody which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively.  The Specification does not disclose which amino acids in the heavy and light chain CDRs of the anti-38 antibody are essential for binding to CD38.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982, IDS).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Colman P. M. (Research in Immunology, 145:33-36, 1994, IDS) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  Pascalis et al (Journal of Immunology, 2002, Vol. 169, pp. 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 2003, Vol. 307, pp. 198-205, IDS), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Holm et al (Molecular Immunology, 2007, Vol. 44, pp. 1075-1084, IDS) describes the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  
The specification does not provide adequate written description of the claimed genus of antibodies which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively and are capable of treating rheumatoid arthritis.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of autoantibodies that bind to csPCNA but do not bind to nmPCNA

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of antibodies which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively and are capable of treating rheumatoid arthritis.  The specification only discloses the anti-CD38 antibody comprising light and heavy chain variable region sequences comprising SEQ ID NOs: 12 and 17, respectively that is capable of treating rheumatoid arthritis. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
However, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
Thus, the instant specification may provide an adequate written description of the genus of antibodies which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively and are capable of treating rheumatoid arthritis., per Lilly by structurally describing a representative number of anti-CD38 antibodies or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the specification does not appear to sufficiently describe the genus of antibodies which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively and are capable of treating rheumatoid arthritis and thus does not satisfy either the Lilly nor Enzo standards.  The specification only discloses the anti-CD38 antibody comprising light and heavy chain variable region sequences comprising SEQ ID NOs: 12 and 17, respectively that is capable of treating rheumatoid arthritis. There are insufficient structural features common to all members of the genus of anti-CD38 antibodies.    The anti-CD38 antibodies are claimed by function, the ability to treat arthritis.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of anti-CD38 antibodies.  One of ordinary skill in the art would not be able to identify the broad claimed genus of antibodies which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively and are capable of treating rheumatoid arthritis.
Thus, the specification does not provide an adequate written description of the genus of antibodies which binds to CD38 that is required to practice the claimed invention.  Applicants have not described the genus of anti-CD38 antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 74-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tesar et al (US Patent Application Publication 20100285004, published Nov 11, 2010, filed Feb 7, 2005, IDS) in view of Peipp et al, (Blood, 2005, 106 (11):944A, IDS).
The claims are drawn to a method for treating rheumatoid arthritis in a subject comprising administering to the subject an antibody which binds to CD38 and comprises light and heavy chain variable region CDRs set forth in SEQ ID NOs: 13, 14, and 15 and SEQ ID NOs: 18, 19, and 20, respectively.
Tesar et al teaches the administration of non-agonistic human monoclonal antibodies to CD38 to chronic myelogenous leukemia and acute myelogenous leukemia patients (claim 1, 71, paragraphs 73,  76).  Tesar et al discloses that the antibody mediates the killing of tumor cells by ADCC and/or CDC or by toxin constructs conjugated to an antibody.  (paragraph 77).  Tesar et al disclose that determining a therapeutically effective amount of the novel polypeptide, according to this invention, largely will depend on particular patient characteristics, route of administration, and the nature of the disorder being treated. (paragraph 111).
Peipp et al disclose an anti-CD38 antibody, antibody 005.   The antibody 005 comprises SEQ ID NOs: 12 and 17 having the light and heavy chain variable region CDRs set forth in SEQ ID NOs: 13, 14, and 15 and SEQ ID NOs: 18, 19, and 20, respectively (Fig. 29).
One of ordinary skill in the art would have been motivated to apply Tesar's method of treating arthritis with monoclonal anti-CD38 antibodies to Peipp’s antibody 005 comprising SEQ ID NOs: 12 and 17 because Tesar  discloses that their antibodies to CD38 may be used to treat both arthritis and leukemia.  It would have been prima facie obvious to substitute Peipp's antibody 005 with Tesar’s anti-CD38 monoclonal antibody to treat arthritis patients with antibody 005. One of ordinary skill in the art would have had a reasonable expectation of success that Peipp’s anti-CD38 antibody 005 would treat arthritis because Tesar disclose that anti-CD38 antibodies have been used to treat both leukemia and arthritis.
	

Claims 74-87 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tesar et al (US Patent Application Publication 20100285004, published Nov 11, 2010, filed Feb 7, 2005, IDS) in view of Peipp et al, (Blood, 2005, 106 (11):944A, IDS) in further view of Medich et al (US 2008/0131374, published 5 June 2008, effective filing date 19 April 2006).
The claims are drawn to a method for treating rheumatoid arthritis in a subject comprising administering to the subject an antibody which binds to CD38 and comprises light and heavy chain variable region CDRs set forth in SEQ ID NOs: 13, 14, and 15 and SEQ ID NOs: 18, 19, and 20, respectively, further comprising administering a corticosteroid, an inflammatory agent, an immunosuppressive agent or an immunomodulatory agent.
Neither Tesar nor Peipp disclose administering a corticosteroid, an inflammatory agent, an immunosuppressive agent or an immunomodulatory agent to treat arthritis,
Medich discloses treatment of arthritis with antibodies to TNF and various additional therapeutic agents, including corticosteroids, immunosuppressive agents and anti-inflammatory drugs (paragraphs 323, 325, 326).
One of ordinary skill in the art would have been motivated to apply Medich ‘s treatment of arthritis with corticosteroids, immunosuppressive agents and anti-inflammatory drugs to Tesar and Peipp treatment of arthritis with anti-38 antibody because Tesar disclose that the antibodies to CD38 can be administered in combination with other agents.  (paragraph 107).  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Tesar and Peipp’s treatment of arthritis with anti-38 antibody with Medich ‘s treatment of arthritis with corticosteroids, immunosuppressive agents and anti-inflammatory drugs because the prior art teaches that they are useful for the treatment of arthritis.  
Furthermore, it is well within the level of one of ordinary skill in the art to determine optimum concentrations of reactants. See In re Kronig, 190 USPQ 425.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642